

	

		III

		109th CONGRESS

		1st Session

		S. RES. 22

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Roberts, from the

			 Select Committee on Intelligence, reported the following original resolution;

			 which was referred to the Committee on

			 Rules and Administration

		

		RESOLUTION

		Authorizing expenditures by the Select

		  Committee on Intelligence.

	

	

		That, in carrying out its powers,

			 duties, and functions under S. Res. 400, agreed to May 19, 1976 (94th Cong.),

			 as amended by S. Res. 445, agreed to October 9, 2004 (108th Cong.), in

			 accordance with its jurisdiction under section 3 and section 17 of S. Res. 400,

			 including holding hearings, reporting such hearings, and making investigations

			 as authorized by section 5 of S. Res. 400, the Select Committee on Intelligence

			 is authorized from March 1, 2005, through September 30, 2005; October 1, 2005,

			 through September 30, 2006; and October 1, 2006, through February 28, 2007, in

			 its discretion (1) to make expenditures from the contingent fund of the Senate,

			 (2) to employ personnel, and (3) with the prior consent of the Government

			 department or agency concerned and the Committee on Rules and Administration,

			 to use on a reimbursable or non-reimbursable basis the services of personnel of

			 any such department or agency.

		2.

			 (a)The

			 expenses of the committee for the period March 1, 2005, through September 30,

			 2005, under this resolution shall not exceed $3,050,594, of which amount (1)

			 not to exceed $32,083 may be expended for the procurement of the services of

			 individual consultants, or organizations thereof (as authorized by section

			 202(i) of the Legislative Reorganization Act of 1946, as amended), and (2) not

			 to exceed $5,834 may be expended for the training of the professional staff of

			 such committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

			(b)For the period

			 October 1, 2005, through September 30, 2006, expenses of the committee under

			 this resolution shall not exceed $5,355,503, of which amount (1) not to exceed

			 $55,000 be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed

			 $10,000 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

			(c)For the period of

			 October 1, 2006, through February 28, 2007, expenses of the committee under

			 this resolution shall not exceed $2,279,493, of which amount (1) not to exceed

			 $22,917 be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed

			 $4,166 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

			3.The committee shall report its findings,

			 together with such recommendations for legislation as it deems advisable, to

			 the Senate at the earliest practicable date, but not later than February 28,

			 2007, respectively.

		4.Expenses of the committee under this

			 resolution shall be paid from the contingent fund of the Senate upon vouchers

			 approved by the chairman of the committee, except that vouchers shall not be

			 required (1) for the disbursement of salaries of employees paid at an annual

			 rate, or (2) for the payment of telecommunications provided by the Office of

			 the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the

			 payment of stationery supplies purchased through the Keeper of the Stationery,

			 United States Senate, or (4) for payments to the Postmaster, United States

			 Senate, or (5) for the payment of metered charges on copying equipment provided

			 by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or

			 (6) for the payment of Senate Recording and Photographic Services, or (7) for

			 payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper,

			 United States Senate.

		5.There are authorized such sums as may be

			 necessary for agency contributions related to the compensation of employees of

			 the committee, from March 1, 2005, through September 30, 2005; October 1, 2005,

			 through September 30, 2006; and October 1, 2006, through February 28, 2007, to

			 be paid from the Appropriations account for Expenses of Inquiries and

			 Investigations.

		

